DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,769,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous double patenting rejection is withdrawn in light of the terminal disclaimer.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant invention of claims 21-27 and 34-40 encompasses a “bonus providing element” comprising a processor, memory and video display.  These bonus providing elements fall into the category of machines.  The instant invention of claims 28-33 encompasses a method which falls into the process category.  However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.  See Diamond v. Chakrabarty, 447 U.S. 309 (1980).  
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “The present invention relates to the field of casino table games and bonus outcomes on the casino table games when predetermined event outcomes occur in an underlying casino table game” (par. 2).  Representative claim 34 recites (with emphasis):

34. A bonus providing element distinct from an underlying game that enables bonus awards to players at two or more player positions of said underlying game based upon receipt of a predetermined triggering outcome in the underlying game by the bonus providing element providing a linear indication of at least three individual random indicators, comprising:
a processor;
a memory;
a video display; and
machine readable code stored in said memory and executable by said processor to cause said processor to, when said predetermined triggering outcome is received in said underlying game:
a) cause said video display to graphically display a first random indicator and a randomly selected first award to be awarded to qualifying players of said players of said underlying game;
b) cause said video display to graphically display a second random indicator and a randomly selected identification of a single one of said two or more player positions; and 
c) cause said video display to graphically display a third random indicator and a randomly selected second award to be awarded to said player at said single one of said two or more player positions indicated by the second random indicator.

The underlined portions of the above claim generally encompass the abstract idea.  As can be readily appreciated, substantially all of the claim recites steps to award at least one player of a game, which represents an abstract idea.  Claims 21 and 28 recite similar abstract ideas, though claim 21 specifies that the award data is arranged in a concentric wheel configuration.  Dependent claims 22-27, 29-33, and 35-40 further 
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, Bilski v. Kappos, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar (Fed. Cir. 2018); 
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar; 
a method of managing a game similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014) (non-precedential); and/or 
a method of organizing human activities (e.g., accepting bets from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed invention resembles the method of exchanging financial obligations in Alice and Bilski, and especially resembles the comparison to the wagering game of Smith which included a method of exchanging and resolving financial obligations based on probabilities created during the game, because it includes a bonus game that may Smith, the court found that wagering activities, similar to the outcome selection and arrangement features claimed here, are fundamental economic practices, which are in turn abstract ideas recognized in several court decisions including Alice and Bilski.  In re Marco Guldenaar reached similar conclusions to those in Smith, and further illustrated that mere arrangements of printed matter are generally not afforded patentable weight.  The outcome combinations being in the shape of a wheel or matrix here resemble the printed matter arrangement of dice outcomes in Marco Guldenaar.  In Planet Bingo, the court found that a method of managing a game of bingo was an abstract idea, which is similar to the features of the instant claims.  Though the instant claims do not expressly recite bingo games, they are directed to similar types of games in which prizes may be awarded for randomly generated outcomes.  Finally, the instant claims manage the wagering transactions between humans that take place during wagering games.  Such wagering activity involves financial transactions, which may result in an award being paid to the player based on the rules of the game (e.g., as determined by a random outcome).  These features are similar to the risk hedging discussed in Bilski and the shadow accounts of Alice.  
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity and/or mental steps capable of being carried out with pen and paper.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a processor, a memory, a video display, machine readable code stored in the memory and executed by the processor to carry out the abstract idea, an electronic gaming table, an online game, a mobile game and a physical gaming table.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.  The additional elements may also be viewed as extra-solution activity because the game may be implemented without any particular machine.
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
At the outset, it is noted that all previously rejected claims have been cancelled and replaced with new claims 21-40.  Nevertheless, Applicant preemptively addresses the instant claims as being rejected under 101.  
Applicant asserts on pages 12-13 that the claims are similar to a decision issued by the Patent Trial and Appeal Board (PTAB).  According to PTAB rules, decisions are not binding precedent unless they are expressly designated as such.  Such designations are defined as follows:
A precedential decision establishes binding authority concerning major policy or procedural issues, or other issues of exceptional importance, including constitutional questions, important issues regarding statutes, rules, and regulations, important issues regarding case law, or issues of broad applicability to the Board. Standard Operating Procedure 2, 2-3, 11.

An informative decision provides Board norms on recurring issues, guidance on issues of first impression to the Board, guidance on Board rules and practices, and guidance on issues that may develop through analysis of recurring issues in many cases. Standard Operating Procedure 2, 9.

However, the cited decision is neither precedential nor informative and it is therefore improper to apply here.  Further information about precedential and informative decisions is available at <https://www.uspto.gov/patents/ptab/precedential-informative-decisions?utm_campaign=subscriptioncenter&utm_content=&utm_medium=email&utm_name=&utm_source=govdelivery&utm_term=>.
Furthermore, Applicant asserts that the claims here provide graphic displays of a bonus event in the form of wheels or other indicators which are used as bonus outcome elements.  Applicant contends that a graphical presentation “alone meets the criteria of 
At best, the claimed steps might be considered visually interesting and engaging to players.  Unlike the cited decision in TecSec, Inc. v. Adobe, Inc., the software or computer based invention here does not present any technical improvement to the underlying computer systems.  There is, for instance, no credible assertion that the visual presentation is accompanied by improvements in speed or capacity of the underlying system (e.g., Enfish v. Microsoft), nor by any automation of the process of animation in a manner substantially different from the way it was performed by humans (e.g., McRO v. Bandai).  Contrary to Applicant’s contentions, there is nothing technical about the nature of the problems solved by the instant claims.  
Applicant’s discussion on pages 14-15 regarding whether humans could perform the claimed steps is inaccurate.  Indeed, the courts have routinely identified mental activities and organizing human activities as abstract ideas.  This necessitates an inquiry into the ability of humans to perform the claimed steps.  However, the point that was made in the previous Office action was that some of the (now-cancelled) claims did not clearly fit into any statutory category at all.  That point is now moot due to the instant 
Proceeding to step 2A, the grounds of rejection establish that the instant claims recite abstract ideas as they have been defined by the courts and Office guidance.  However, on page 15, Applicant again asserts that whether a human can perform a claim step “has no place in any portion of the Alice analysis.”  This is not in accordance with the October 2019 Subject Matter Eligibility guidance, which states “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea…The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation.”  Therefore, determining whether a human can perform a claim step is not only relevant, it is an essential part of the Alice test.  
The claimed steps here are clearly capable of visualization in the human mind, and are made easier using pen and paper or a processing device.  As noted in In re Marco Guldenaar, merely indicating various game indicia on a substrate (such as pips on a die) amounts to printed matter because the indications are not functionally related to the substrate.  The same holds true here.  If the award indicators on the wheels were printed on a physical substrate or displayed on a computer, it makes no substantive difference in the relationship between the printed matter and the substrate itself.  Instead, each section of the wheels has a marking that communicates information to participants indicating whether each player has won or lost a wager, similar to the markings on a typical die or deck of cards.  Because the only arguably unconventional 
Lastly, Applicant asserts on pages 15-16 that the federal circuit has “ruled that even systems for merely automating manual tasks are patent eligible” (citing McRO v. Bandai) and that the claimed solution in this case “utilizes computer components [to enable] activities that could not effectively be done by a human” (citing DDR Holdings v. Hotels.com).  The Examiner respectfully notes that neither characterization of the precedents is correct.  
In McRO, the court expressly stated that the claimed invention was eligible because it automated a process typically done by humans in a way that materially differed from how humans performed the process.  Specifically, the parties recognized that prior art animators would decide what the animated face of a character should look like at key points in time between start and end times and then “draw” the face at those times in order to achieve lip synch between recorded audio and an animated character.  The improvement in the claims at issue was that a set of rules was provided and carried out by a computer in a fundamentally different way than the human animators had done.  The human animators had to engage in a laborious and “subjective” process, whereas the computer-implemented rules would employ a specific set of mathematical rules by way of a morph weight set stream as a function of phoneme sequence and time of said phoneme sequence, and a plurality of transition parameters between two adjacent morph weight sets by evaluating sub-sequences against the set of rules.  The court concluded that the claims were eligible because they did not resemble decisions in Flook, Bilski, and Alice where the claimed computer-automated process and the prior method were carried out in the same way.  No similar fact pattern is present here.  There is no specific set of rules laying out how a wheel or other shape might be animated.  There is also no indication that the claimed invention would function in any way that substantially differs from a human spinning a physical wheel or even imagining as a mental step the spinning of such a wheel.
In DDR Holdings, the claimed invention related to the use of an e-commerce outsourcing system having the ability to serve a composite web page to a visitor computer with the look and feel of a previous page.  The court reasoned that there was no practicable analog between this type of online commerce and the traditional brick-and-mortar shopping experience.  This is because if a shopper went into a store, there was no chance he would be automatically transported to a competitor’s store.  However, if an online shopper were to click on an affiliate link on a merchant’s website, he would effectively be transported to a different merchant’s website, resulting in loss of visitor traffic from the original website.  
It is difficult to see any correlation between the DDR fact pattern and the claims here.  These claims do not relate to e-commerce and have no particular hyperlinks or websites.  Indeed, the Federal Circuit explained in Intellectual Ventures I LLC v. Capital One Financial that the “patent at issue in DDR provided an Internet-based solution to solve a problem unique to the Internet that (1) did not foreclose other ways of solving the problem, and (2) recited a specific series of steps that resulted in a departure from the routine and conventional sequence of events after the click of a hyperlink advertisement… The patent claims here do not address problems unique to DDR has no applicability.”  The Examiner reaches the same conclusion that DDR has no applicability here because it does not solve any problem unique to the Internet, let alone provide any steps occurring after the click of a hyperlink advertisement.
In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715